 Case 1:19-cv-01219-MN Document 58 Filed 08/21/20 Page 1 of 2 PageID #: 1001




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 ALICIA A. COHEN,                          )
                                           )
                      Plaintiff,           )
                                           )
               v.                          )           C.A. No. 19-1219 (MN)
                                           )
 RONALD A. COHEN, a/k/a Rafi Cohen,        )
 Rafael Cohen, Rafa-El Cohen, Rafael Chaim )
 Ha Cohen, Rafael Chaim Cohen, Ron Cohen, )
 and Ronnie Cohen,                         )
                                           )
                      Defendant.           )

                                              ORDER

       At Wilmington this 21st day of August 2020, having considered the application to proceed

in District Court without prepaying fees or costs under 28 U.S.C. § 1915 (D.I. 57);

       Under 28 U.S.C. § 1915(a)(1), the court “may authorize the commencement, prosecution

or defense of any suit, action or proceeding . . . without prepayment of fees or security therefor,

by a person who submits an affidavit that includes a statement of all assets such [person] possesses

[and] that the person is unable to pay such fees or give security therefor.” Under that section, if a

litigant establishes that he or she is unable to pay the costs of the suit, the court may allow the

litigant to proceed in forma pauperis. In re Binsack, 446 F. App’x 445, 447 (3d Cir. 2011).

Although a litigant need not be “absolutely destitute” to qualify for in forma pauperis status, Adkins

v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948), such “status is a privilege rather than

a right.” Shahin v. Sec’y of Delaware, 523 F. App’x 123 (3d Cir. 2013). “The decision to grant

or deny an [in forma pauperis] application is based solely on the economic eligibility of the

petitioner.” In re Womack, 450 F. App’x 159, 160 (3d Cir. 2011). While Defendant’s monthly

income equals his monthly expenses, his application also includes several assets including real
 Case 1:19-cv-01219-MN Document 58 Filed 08/21/20 Page 2 of 2 PageID #: 1002




estate, two vehicles, and three investment accounts. Having reviewed the IFP application, the

Court concludes that leave to proceed IFP is not warranted. Therefore, the application is DENIED.

       Additionally, Defendant has not established that he is indigent and unable to afford counsel.

Therefore he does not qualify as an indigent party, and leave for him to refile his request for

appointment of counsel is DENIED.




                                                     The Honorable Maryellen Noreika
                                                     United States District Judge




                                                2
